Citation Nr: 1029740	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in November 2007 and 
October 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on April 10, 2007, in Little Rock, Arkansas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The issue of entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have skin cancer 
that is causally or etiologically related to his military 
service, including herbicide exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in active service and is not due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
March 2005, April 2005, May 2005, and June 2005 prior to the 
initial decision on the claim for service connection for skin 
cancer in August 2005, as well as in December 2007 and October 
2009.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2005, April 2005, and December 2007 
letters stated that the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  Additionally, the February 2006 statement of the case 
(SOC) and the April 2009 and December 2009 supplemental 
statements of the case (SSOC) notified the Veteran of the reasons 
for the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the March 2005, April 2005, June 2005, and 
December 2007 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, April 2005, June 2005, and December 2007 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  Those letters as well as the May 2005 
letter also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the March 2005, April 2005, June 2005, and December 
2007 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  In this regard, the 
Board notes that the December 2007 and October 2009 letters 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that such a 
rating could be changed if there were changes in his condition.  
The letters also explained how disability ratings and effective 
dates were determined.  Following the issuance of those letters, 
the RO readjudicated the Veteran's claim for service connection 
in a December 2009 supplemental statement of the case (SSOC).  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a final 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to service 
connection for skin cancer.  Thus, any questions as to the 
disability rating or appropriate effective date to be assigned 
are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  His records from the Social Security 
Administration (SSA) have also been obtained, and he was provided 
the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in November 
2008 and November 2009 in connection with his claim for service 
connection for a skin disorder.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the November 2008 and November 2009 VA examinations and medical 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed as well as medical 
literature.  The examiners addressed all of the pertinent 
questions in this case, including whether the Veteran currently 
has skin cancer that is related to sun exposure in service, that 
is due to herbicide exposure, or that is otherwise causally or 
etiologically related to his military service.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.




Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 
3.307, the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

VA regulations require that a veteran have set foot within the 
land borders of Vietnam for presumptive service connection and 
that a veteran who never went ashore from the ship on which he 
served in the Vietnam coastal waters was not entitled to 
presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  In Haas, the United States Court of Appeals for the 
Federal Circuit held that VA's amendment to its Adjudication 
Procedure Manual excluding veterans who had not set foot in 
Vietnam was not invalid nor impermissibly retroactively applied. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for skin cancer.  
Initially, the Board notes that he has contended that his current 
skin cancer is related to herbicide exposure in service.  The 
Veteran's service personnel records do show that he served in 
Vietnam from December 1968 to July 1969.  As such, the Veteran 
served in the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service to 
certain herbicide agents, including Agent Orange.  However, the 
Veteran does not have a disability that is shown to be associated 
with Agent Orange exposure because skin cancer is not listed 
among the disorders for which a presumption based on herbicide 
exposure is warranted under § 3.309(e).  Therefore, the Board 
finds that the Veteran is not entitled to service connection 
under the presumptive provisions in the law regarding diseases 
due to herbicide exposure.  

In addition, the Board finds that the Veteran is not entitled to 
service connection for skin cancer on a direct basis.  His 
service treatment records are negative for any complaints, 
treatment, or diagnosis of skin cancer.  In fact, his April 1970 
separation examination found his skin to be normal, and the 
Veteran specifically denied having a medical history of skin 
disease, tumor, growth, cyst, and cancer at that time.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought treatment immediately following his separation from 
service or for many years thereafter.  Indeed, the evidence shows 
that the Veteran was not diagnosed with skin cancer until 1999.  
Therefore, the Board finds that skin cancer did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of skin 
cancer, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection.  Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that skin cancer 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's active service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of skin cancer in service.  

Nevertheless, the Veteran has contended that he currently has 
skin cancer that is due to his sun exposure in service.  The 
Veteran is considered competent to relate a history of sun 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  There are 
also letters from him dated in 1969 in which he noted that he had 
been sitting in the sun while writing.  Thus, it appears that the 
Veteran did have sun exposure in service.  In addition, as 
previously noted, the Veteran has asserted that his current skin 
cancer is due to herbicide exposure in service.  Although service 
connection is not warranted on a presumptive basis, the Board 
must also consider whether his current skin cancer is directly 
due to herbicide exposure in service.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, supra 

Despite the Veteran's contentions, the medical evidence of record 
does not show that he currently has skin cancer that is related 
to sun exposure or herbicide exposure.   In this regard, the 
November 2008 VA examiner opined that it is not at least as 
likely as not that the Veteran's squamous cell carcinoma of the 
right forehead is causally or etiologically related to his 
military service, including sun exposure.  In so doing, the 
examiner observed that the Veteran did not have any skin cancer 
in service and that he was not documented as having such a 
disorder until 1999.  She also noted that he had a family history 
of skin cancer, as his father had had melanoma on his face.  The 
examiner indicated that other additional risk factors for the 
development of the Veteran's skin cancer included cumulative sun 
exposure.  In particular, she stated that the Veteran had 
numerous occupations that placed him in an outdoor environment 
both prior to and after his military service, such as a farmer 
and timber worker.  As such, the examiner commented that the 
Veteran's cumulative lifetime exposure would have put him at risk 
to develop skin cancer and not just his sun exposure in Vietnam 
that lasted less than one year.  She further cited to medical 
literature indicating that the results of a study suggested that 
recent sun exposure within 10 years prior to a diagnosis may be 
important in accounting for individual risk for squamous cell 
carcinoma.  

The Veteran has also contended that he currently has skin cancer 
due to his herbicide exposure.  Although service connection is 
not warranted on a presumptive basis, the Board must also 
consider whether his current skin cancer is directly due to 
herbicide exposure in service. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In addition, the November 2009 VA 
examiner opined that it was not at least as likely as not that 
the Veteran's skin cancer of squamous cell carcinoma of the right 
forehead is due to his herbicide exposure in service.  She once 
again noted that the Veteran did not have skin cancer in service 
or for many years thereafter until 1999.  The examiner provided a 
thorough discussion of medical literature and noted that the 
Veteran had multiple risk factors for the development of squamous 
cell carcinoma, including his age, ethnicity, and exposure to UVB 
radiation.  She indicated that that the degree of sun exposure in 
the five to ten years prior to the diagnosis of skin cancer is 
considered more important in the development of cancer and 
observed that he had several occupations after his military 
service that would have placed him outdoors in the sun.  As such, 
the November 2009 VA examiner believed that the Veteran's risk 
factors as outlined in her report led to his development of 
squamous cell carcinoma rather than his military service.  

Moreover, the November 2009 VA examiner stated that it was not at 
least as likely as not that the Veteran's skin cancer and was 
otherwise causally or etiologically related to his military 
service.  She indicated that there was no evidence relating his 
military service as the sole reason for his development of 
squamous cell carcinoma.

Based on the foregoing, the Board finds that skin cancer is not 
due to herbicide exposure, did not manifest during service or for 
many years after his separation from service, and has not been 
shown to be causally or etiologically to an event, disease, or 
injury in service, including sun exposure.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for skin cancer.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for skin cancer is not warranted.




ORDER

Service connection for skin cancer is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for TDIU.  
He was afforded an examination in connection with his claim for 
service connection for posttraumatic stress disorder (PTSD) in 
June 2007.  However, a December 2009 rating decision has since 
effectuated a grant of service for connection for tinea pedis and 
nummular eczema of the both feet and assigned separate 
noncompensable evaluations effective from December 7, 2004.  As 
such, the record does not contain a medical opinion addressing 
the combined effect of the Veteran's service-connected 
disabilities on his employability.  

Moreover, the Veteran submitted a letter in February 2010 in 
which he asserted that his PTSD prevents him from seeking and 
maintaining employment even without any consideration of his 
nonservice-connected back disorder, and he requested a VA 
examination.  The Veteran also enclosed two lay statements from 
former employers in which they noted that he was disruptive, 
irritable, undependable, difficult to work with, and had a 
negative and bad attitude.  Thus, there is some indication that 
the Veteran's PTSD may have had an impact on his employment.

Based on the foregoing, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the recent treatment records, the 
SSA records, the February 2010 lay 
statements from the Veteran's former 
employers, and the Veteran's own statements 
and assertions.  It should be noted that 
the Veteran is service connected for 
posttraumatic stress disorder (PTSD) and 
for tinea pedis and nummular eczema of both 
feet.

The examiner should comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.  It 
should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


